DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/08/22 have been fully considered but they are not persuasive.
On page 7 regarding prior art rejections to claim 1 Applicant argues the amendment to claim 1 incorporates previously presented claim 12 into the rejection of record. Applicant argues the Examiner errs in stating that Stryc teaches the implanting of a stabilizing ring in a different procedure than that of the implantable valve. Applicant argues Stryc teaches instead the instruction of a replacement valve to replace a prosthetic valve, or a native valve. 
The Examiner respectfully notes that Stryc need not teach the limitations of the stabilizing ring or the valve, as other prior art (e.g. Tsukashima, Bortlein, Fogarty) are relied upon for these limitations. Stryc simply teaches that it is known in the art to implant medical devices in different surgical procedures as is needed. Since Applicant has failed to overcome the prima facie case of obviousness presented by the Examiner, this rejection must be maintained. 
On page 8 regarding prior art rejections to claim 13 Applicant argues Stryc’s staged implanting is implanting structures which are distinct from Applicant’s, and both the procedures in Stryc are “for replacing the valve currently in use in the patient”, whether it be natural or prosthetic.
The Examiner respectfully agrees. However, the rejection of record doesn’t rely on Stryc to teach these features Applicant is claiming aren’t present, making this argument unpersuasive. 
On pages 8-9 regarding prior art rejections to claim 14 Applicant argues Artof doesn’t recite a frame anchor of a valve frame directly engaging the inner circumference of an adjustable stabilizing ring.
The Examiner agrees Artof does not disclose this and refers to the rejection, which does not indicate that Artof teaches the indicated structural features. Artof instead teaches the removal of diseased leaflets as the rejection indicates. This removal of leaflets of course, allows the anchors of the frame to be in direct contact with the ring, and as such, remains relevant to the rejection.

Priority Date
Claims 12-13 have a priority date of 05/23/14 since application PCT/US14/039454 is the first application within the priority chain to mention separate procedures.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6-7, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukashima et al. (US 20120123531 A1), hereinafter known as Tsukashima in view of Bortlein et al. (US 20140214157 A1) hereinafter known as Bortlein, further in view of Fogarty et al. (US 20040122514 A1), hereinafter known as Fogarty, and further in view of Stryc (US 20080039934 A1).
Regarding claims 1, 3, 6-7, and 13 Tsukashima discloses a method for treating the mitral valve (clm 6-7) ([0047]) comprising:
inserting a distal end of a catheter comprising a delivery system into the cardiovascular valve, the delivery system is configured to move one or more objects from a proximal end of the catheter to the distal end of the catheter (Figures 11a-c; [0051] catheter allows insertion of a ring therethrough);
guiding, via the delivery system, an adjustable stabilizing ring (Figure 1) in an elongate geometry from the proximal end of the catheter to the distal end such that the adjustable stabilizing ring transitions to an annular operable geometry upon exiting the distal end of the catheter ([0051] the Examiner notes, regarding the ring being guided from a proximal end to a distal end, that Tsukashima discloses the ring is “placed in an elongate insertion geometry such that the ring 102 can be inserted through a catheter into the heart”. The Examiner respectfully understands this to mean that the device is designed to travel through the catheter (i.e. from one end to the other). Alternatively, the person of ordinary skill in the art at the time the invention was filed would have found it obvious to have the ring guided from the proximal end, travel through the catheter, and then out the distal end, as the Examiner has understood [0051] as reading. There are only limited access points to insert the cardiovascular implant into a catheter, and as Tsukashima discloses the device travels through to the heart, this would tell a person of ordinary skill that it can obviously travel from one (proximal) side to the other (distal) side);
deploying a plurality of anchors from the adjustable stabilizing ring ([0006]) to engage an annulus of the cardiovascular valve ([0006]);
but is silent with regards to guiding an implantable valve frame and engaging it with the adjustable stabilizing ring, the method being for stabilizing a replacement of a valve,
engaging comprises forming a mechanical contact between the frame and the ring, 
whether or not the valve frame is expanded for the mechanical contact,
the valve frame including anchors to couple to the adjustable stabilizing ring, and 
the ring’s engagement with the valve tissue as being a first procedure and the engagement of the frame to the ring is a second procedure.
However, regarding claims 1, 3, and 6-7 Bortlein teaches a method of stabilizing a replacement cardiovascular valve (Abstract) which includes guiding an implantable valve frame (Figure 1 item 30) and engaging it with an adjustable stabilizing ring (Figure 10 element 80),
the valve frame is self-expanded (clm 3) when it leaves the catheter ([0036]),
engaging comprises forming a mechanical contact between the frame and the ring (Figure 10);
and coupling at least one frame anchor of the frame to the ring such that the frame anchor engages the ring by partially encompassing the adjustable ring (Figures 1, 10 item 50, 55). Tsukashima and Bortlein are involved in the same field of endeavor, namely methods of curing diseased heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Tsukashima by including the valve frame and anchors such as is taught by Bortlein in order to allow both reshaping of the valve annulus with the ring of Tsukashima, but additionally include replacement leaflets within a valve frame. This would be desirable depending on the particular ailments and geometry of a particular patient.  
Further, regarding claims 1, 3, 6-7, and 13 Fogarty teaches a method of stabilizing a replacement of a cardiovascular valve (Abstract; [0013] the stabilizing ring 2 connects to the valve replacement 68) which includes delivering a stabilizing ring (2) and then guiding an implantable valve frame (68) comprising the replacement of the cardiovascular valve ([0119]) through the cardiovascular valve ([0108]) and through a center of the adjustable stabilizing ring (Figure 69),
engaging at least a portion of the implantable valve frame with the adjustable stabilizing ring ([0073]), thereby stabilizing a portion of the implantable valve frame with respect to the cardiovascular valve (Abstract; [0013], [0073]), 
wherein engaging at least a portion of the implantable valve frame with the adjustable stabilizing ring comprises forming a mechanical contact between the implantable valve frame and the adjustable stabilizing ring (Figure 69 and [0013]-[0014]).
Tsukashima and Fogarty are involved in the same field of endeavor, namely valve repair devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the Tsukashima Bortlein Combination by completing the delivery of the ring before the frame such as is taught by Fogarty since MPEP 2143 has indicated that it is “obvious to try” when there are a finite number of identified, predictable solutions with a reasonable expectation of success. In this case, when two elements are delivered to the heart, the delivery of one before the other (or vice versa) constitutes an “obvious to try” rationale.  
Further, regarding claims 1 and 13 Stryc teaches wherein the implantation of a first valve correcting implant is performed first in order to treat a malformed cardiovascular valve ([0008]-[0009]), and a subsequent procedure is performed to deliver a valve frame after a period of time ([0011]-[0014]). Tsukashima and Stryc are involved in the same field of endeavor, namely the treatment of heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the Tsukashima Bortlein Fogarty Combination so that the implantation of the ring and valve frame are done in different procedures, such as is taught by Stryc in order to allow the treatment of the valve with the ring first, and if the malcoaptation of the valve remains or gets worse, or the implant degenerates so it no longer works or functions well, the use of another valve implant correcting element (e.g. a frame) can be done. 
Regarding claim 15-16 the Tsukashima Bortlein Fogarty Stryc Combination teaches the method of claim 1 substantially as is claimed,
wherein Bortlein further teaches the implantable valve frame is an angled D-shape ([0028] the Examiner understands the D-shape to be angled since it angles inward at the area of the clamp).

Claims 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukashima Fogarty, Bortlein, and Stryc as is applied above, further in view of Artof et al. (US 20060259137 A1) hereinafter known as Artof.
Regarding claims 14 and 17 the Tsukashima Bortlein Fogarty Stryc Combination teaches the method of claim 1 substantially as is claimed,
but is silent with regards to the frame anchor directly engaging an inner circumference of the adjustable stabilizing ring so that an entire surface of the frame anchor is in contact with the stabilizing ring.
However, regarding claim 14 Artof teaches wherein treatment of a native valve in which leaflets are replaced, can either compress the leaflets against the wall of the vessel (as is similar to what is taught by Bortlein), or that they can be removed or cut away ([0216]). Tsukashima and Artof are involved in the same field of endeavor, namely the treatment of diseased heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the Tsukashima Bortlein Fogarty Stryc Combination so that the leaflets of the Combination are removed as opposed to being compressed by the structures of the Combination since this is a known alternative in the art to deal with the diseased valves being treated. The Examiner points out that if the leaflets are cut away, the Combination teaches the frame anchor will directly engage an inner circumference of the adjustable stabilizing ring so that the entire surface of the frame anchor is in contact with the stabilizing ring as is claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        06/13/22